Case 4:19-cv-00180-ALM-KPJ Document 192-2 Filed 02/18/20 Page 1 of 1 PageID #: 4424

                                                                                        PAUL J. SKIERMONT
                                                                                              214.978.6604
                                                                           pskiermont@skiermontderby.com



                                                                                            1601 Elm Street
                                                                                                  Suite 4400
                                                                                        Dallas, Texas 75201
                                                                                          T: + 214.978.6600
                                                                                          F + 214.978-6601

                                                                                      skiermontderby.com


                                            November 7, 2019

   VIA EMAIL
   Ty Clevenger
   P.O. Box 20753
   Brooklyn, NY 11202

          Re:     Conspiracyland podcast

   Mr. Clevenger:
           We are in receipt of your November 2, 2019 letter that relates to a third party’s
   publication of prior statements made by Ms. Governski. As we have previously and repeatedly
   stated in letters and in motions—Ms. Governski’s statements are privileged as a matter of law
   and truthful. Her statements were clearly made in reference to the D.C. litigation and are almost
   verbatim of the allegations set forth in paragraph 1 of the complaint in that litigation. Your letter
   makes claims that are as equally as frivolous as those within the complaint, and Mr. Governski
   declines to issue any retraction. We believe any pursuit of these claims in litigation would be
   sanctionable for the same reasons we have stated in our briefing and correspondence.


                                                  Sincerely,

                                                  /s/ Paul J. Skiermont

                                                  Paul J. Skiermont
